Citation Nr: 0810702	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement  to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO denied service connection 
for bilateral knee disorder.  The veteran timely appealed the 
RO's August 2005 rating action to the Board.  

In January 2006, the veteran testified before a Decision 
Review Officer.  In January 2008, she testified before the 
undersigned at a hearing conducted at the Phoenix, Arizona 
RO.  Copies of the hearing transcripts have been associated 
with the claims files.  


FINDINGS OF FACT

1.  The appellant's bilateral knee pain alone is not a 
disability for which VA compensation may be established.

2.  There is no X-ray evidence of arthritis of the knees 
manifested to a compensable degree within a year of service 
discharge. 


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

        Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in letters, 
dated in March 2005 and November 2006.  The letters did not 
explicitly tell the veteran to submit all relevant evidence 
in her possession.  The letter did, however, tell her to let 
VA know of any evidence she thought would support her claim, 
that it was her responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told her where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A March 2006 
letter provided the veteran notice on the Dingess elements.  
Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via a March 2005 letter.  Id. 

        Duty to Assist 

Regarding VA's duty to assist the appellant with her claim on 
appeal, relevant service and post-service private and VA 
examination and clinical treatment reports,  along with 
statements and testimony of the veteran and her 
representative, have been associated with the claims files.  
On a November 2006 statement to the RO, the veteran indicated 
that she did not have any additional evidence to submit in 
support of the current appeal.  (see, VCAA Notice Response, 
dated and signed by the veteran in March 2006 ). 

To date, the RO has not afforded the veteran a VA examination 
with an opinion as to the etiology of her claimed bilateral 
knee disorder.  Such an opinion is "necessary" under 38 
U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  

In this case, however, there is no competent evidence 
indicating that the veteran currently has a bilateral knee 
disorder and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

II.  Relevant Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999)

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 U.S.C.A. 
§ 3.303(b) (2006).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Legal Analysis

The veteran contends that her current bilateral knee disorder 
is the result of physical rigors she endured during basic 
training (i.e., forced marches, etc).  (Transcript (T.) page. 
(pg.) 2).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a bilateral knee disorder.  
In reaching the foregoing determination, the Board initially 
observes that the crux of the veteran's case hinges on 
whether or not she has a current bilateral knee disorder.  At 
the outset, the Board notes that the veteran's service 
medical records are entirely devoid of any subjective 
complaints or clinical findings referable to any right or 
left knee pathology.  

Post-service private and VA treatment records show that the 
veteran had chronic and acute bilateral knee pain without any 
underlying right or left knee pathology. To this end, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Although a VA clinician entered an impression of, 
"[b]ilateral knee pain, probably 'oa'" (osteoarthritis) in 
November 2002, three months after the veteran was discharged 
from service, that same report shows that X-rays of the knees 
were "wnl." (i.e.,within normal limits).  (See, November 
2002 VA outpatient report).  Thus, in the absence of 
arthritis of the knees to a compensable degree within a year 
of the veteran's discharge from service in August 2002, the 
weight of the evidence is against service connection on a 
presumptive basis.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  Further, because arthritis of the 
knees has not been identified, on X-ray or otherwise, since 
service, it could not be service connected on the basis of 38 
C.F.R. § 3.303(b).

While the Board notes the veteran's belief that her current 
bilateral knee disorder is the result of physical rigors she 
endured during basic training, she, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The Board is sympathetic to the veteran's beliefs; however, 
the evidence does not show that she currently has a bilateral 
knee disability that is related to her period of active 
military service.  As noted above, chronic bilateral knee 
pain, alone, without an underlying diagnosis, is not a 
disability for which service connection can be granted.  See 
Sanchez-Benitez, supra.  As such, the veteran's claim for 
service connection for a bilateral knee disorder must be 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for a bilateral knee disorder is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


